UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO §240.13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO §240.13d-2(a) (Amendment No. )1 Sparton Corporation (Name of Issuer) Common Stock, $1.25 par value (Title of Class of Securities) (CUSIP Number) STEVE WOLOSKY, ESQ. ANDREW FREEDMAN, ESQ. OLSHAN FROME WOLOSKY LLP Park Avenue Tower 65 East 55th Street New York, New York 10022 (212) 451-2300 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) March 10, 2016 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box ¨. Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See §240.13d-7 for other parties to whom copies are to be sent. 1 The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP NO. 847235108 1 NAME OF REPORTING PERSON ENGINE CAPITAL, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 3.2% 14 TYPE OF REPORTING PERSON PN 2 CUSIP NO. 847235108 1 NAME OF REPORTING PERSON ENGINE JET CAPITAL, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) less than 1% 14 TYPE OF REPORTING PERSON PN 3 CUSIP NO. 847235108 1 NAME OF REPORTING PERSON ENGINE CAPITAL MANAGEMENT, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 3.7% 14 TYPE OF REPORTING PERSON OO 4 CUSIP NO. 847235108 1 NAME OF REPORTING PERSON ENGINE INVESTMENTS, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 3.7% 14 TYPE OF REPORTING PERSON OO 5 CUSIP NO. 847235108 1 NAME OF REPORTING PERSON ARNAUD AJDLER 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION BELGIUM NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 3.7% 14 TYPE OF REPORTING PERSON IN 6 CUSIP NO. 847235108 1 NAME OF REPORTING PERSON NORWOOD CAPITAL PARTNERS, LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHAREDVOTING POWER 9 SOLE DISPOSITIVE POWER - 0 - 10 SHAREDDISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 3.1% 14 TYPE OF REPORTING PERSON PN 7 CUSIP NO. 847235108 1 NAME OF REPORTING PERSON NORWOOD INVESTMENT PARTNERS, LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION CALIFORNIA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHAREDVOTING POWER 9 SOLE DISPOSITIVE POWER - 0 - 10 SHAREDDISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 3.1% 14 TYPE OF REPORTING PERSON PN 8 CUSIP NO. 847235108 1 NAME OF REPORTING PERSON NORWOOD INVESTMENT PARTNERS GP, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION CALIFORNIA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHAREDVOTING POWER 9 SOLE DISPOSITIVE POWER - 0 - 10 SHAREDDISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 3.1% 14 TYPE OF REPORTING PERSON OO 9 CUSIP NO. 847235108 1 NAME OF REPORTING PERSON CHARLES H. HOEVELER 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION UNITED STATES NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 3.2% 14 TYPE OF REPORTING PERSON IN 10 CUSIP NO. 847235108 The following constitutes the Schedule 13D filed by the undersigned (the “Schedule 13D”). Item 1. Security and Issuer. This statement relates to the Common Stock, $1.25 par value (the “Shares”), of Sparton Corporation, an Ohio corporation (the “Issuer”).The address of the principal executive offices of the Issuer is 425 N. Martingale Road, Suite 1000, Schaumburg, Illinois 60173. Item 2. Identity and Background. (a)This statement is filed by: (i) Engine Capital, L.P., a Delaware limited partnership (“Engine Capital”), with respect to the Shares directly and beneficially owned by it; (ii) Engine Jet Capital, L.P., a Delaware limited partnership (“Engine Jet”), with respect to the Shares directly and beneficially owned by it; (iii) Engine Capital Management, LLC, a Delaware limited liability company (“Engine Management”), as the investment manager of each of Engine Capital and Engine Jet; (iv) Engine Investments, LLC, a Delaware limited liability company (“Engine Investments”), as the general partner of each of Engine Capital and Engine Jet; (v) Arnaud Ajdler, as the managing member of Engine Management and Engine Investments; (vi) Norwood Capital Partners, LP, a Delaware limited partnership (“Norwood Partners”), with respect to the Shares directly and beneficially owned by it; (vii) Norwood Investment Partners, LP, a California limited partnership (“Norwood Investments”), as the general partner of Norwood Partners; (viii) Norwood Investment Partners GP, LLC, a California limited liability company (“Norwood GP”), as the general partner of Norwood Investments; and (ix) Charles H. Hoeveler, as the managing partner of Norwood Investments and the managing member of Norwood GP. Each of the foregoing is referred to as a “Reporting Person” and collectively as the “Reporting Persons.”Each of the Reporting Persons is party to that certain Joint Filing Agreement, as further described in Item 6.Accordingly, the Reporting Persons are hereby filing a joint Schedule 13D. (b)The address of the principal office of each of Engine Capital, Engine Jet, Engine Management, Engine Investments, and Mr. Ajdler is 1370 Broadway, 5th Floor, New York, New York 10018.The address of the principal office of each of Norwood Partners, Norwood Investments and Mr. Hoeveler is 100 Larkspur Landing Circle, Suite 212, Larkspur, California 94939. 11 CUSIP NO. 847235108 (c)The principal business of each of Engine Capital and Engine Jet is investing in securities.Engine Management is the investment manager of each of Engine Capital and Engine Jet.Engine Investments serves as the general partner of each of Engine Capital and Engine Jet.Mr. Ajdler serves as the managing member of each of Engine Management and Engine Investments.The principal business of Norwood Partners is providing discretionary investment management services.Norwood Investments is the general partner of Norwood Partners.Norwood GP is the general partner of Norwood Investments.Charles Hoeveler serves as the managing partner of Norwood Investments and the managing member of Norwood GP. (d)No Reporting Person, nor any person listed on Schedule A to the Schedule 13D, annexed hereto, has, during the last five (5) years, been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors). (e)No Reporting Person, nor any person listed on Schedule A to the Schedule 13D, annexed hereto, has, during the last five (5) years, been party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. (f)Mr. Ajdler is a citizen of Belgium.Mr. Hoeveler is a citizen of the United States. Item 3. Source and Amount of Funds or Other Consideration. The Shares purchased by each of Engine Capital and Engine Jet were purchased with working capital (which may, at any given time, include margin loans made by brokerage firms in the ordinary course of business) in open market purchases.The aggregate purchase price of the 320,319 Shares beneficially owned by Engine Capital is approximately $5,158,216, excluding brokerage commissions.The aggregate purchase price of the 47,468 Shares beneficially owned by Engine Jet is approximately $789,878, excluding brokerage commissions. The Shares purchased by Norwood Partners were purchased with working capital (which may, at any given time, include margin loans made by brokerage firms in the ordinary course of business) in open market purchases.The aggregate purchase price of the 311,589 Shares beneficially owned by Norwood Partners is approximately $6,511,337, excluding brokerage commissions. The Shares purchased by Mr. Hoeveler were purchased in the open market with personal funds.The aggregate purchase price of the 7,524 Shares directly owned by Mr. Hoeveler is approximately $183,937, excluding brokerage commissions Item 4. Purpose of Transaction. The Reporting Persons purchased the Shares based on the Reporting Persons’ belief that the Shares, when purchased, were undervalued and represented an attractive investment opportunity. Depending upon overall market conditions, other investment opportunities available to the Reporting Persons, and the availability of Shares at prices that would make the purchase or sale of Shares desirable, the Reporting Persons may endeavor to increase or decrease their position in the Issuer through, among other things, the purchase or sale of Shares on the open market or in private transactions or otherwise, on such terms and at such times as the Reporting Persons may deem advisable. On March 10, 2016, the Engine Parties and Norwood Parties (each as described therein) entered into a Group Agreement, as further described in Item 6 below and pursuant to which the parties agreed, among other things, to (i) undertake a plan of action at the Issuer aimed at enhancing shareholder value, which plan may include, but is not limited to, proposals relating to the Issuer’s operations, cost and capital allocation, strategic alternatives, the calling of special meeting(s), and/or reconstitution of the Issuer’s Board of Directors, (ii) take all action necessary or advisable to achieve the foregoing and (iii) take any other actions the parties thereto determine to undertake in connection with their respective investment in the Issuer. No Reporting Person has any present plan or proposal which would relate to or result in any of the matters set forth in subparagraphs (a) - (j) of Item 4 of Schedule 13D except as set forth herein or such as would occur upon or in connection with completion of, or following, any of the actions discussed herein. The Reporting Persons intend to review their investment in the Issuer on a continuing basis.Depending on various factors, including, without limitation, the Issuer’s financial position and investment strategy, the price levels of the Shares, conditions in the securities markets and general economic and industry conditions, the Reporting Persons may in the future take such actions with respect to their investment in the Issuer as they deem appropriate, including, without limitation, engaging in communications with management and the board of directors of the Issuer (the “Board”), engaging in discussions with stockholders of the Issuer and others about the Issuer and the Reporting Persons’ investment, making proposals to the Issuer concerning strategic alternatives, the calling of special meeting(s), changes to the capitalization, ownership structure, board structure (including board composition) or operations of the Issuer, purchasing additional Shares, selling some or all of their Shares, engaging in short selling of or any hedging or similar transaction with respect to the Shares, or changing their intention with respect to any and all matters referred to in Item 4. 12 CUSIP NO. 847235108 Item 5. Interest in Securities of the Issuer. The aggregate percentage of Shares reported owned by each person named herein is based upon 9,892,131 Shares outstanding, as of January 29, 2016, which is the total number of Shares outstanding as reported in the Issuer’s Quarterly Report on Form 10-Q filed with the Securities and Exchange Commission on February 2, 2016. A. Engine Capital (a) As of the close of business on March 9, 2016, Engine Capital directly owned 320,319 Shares. Percentage: 3.2% (b) 1. Sole power to vote or direct vote: 320,319 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 320,319 4. Shared power to dispose or direct the disposition: 0 (c) The transactions in the Shares by Engine Capital during the past sixty (60) days are set forth in Schedule A and are incorporated herein by reference. B. Engine Jet (a) As of the close of business on March 9, 2016, Engine Jet directly owned 47,468 Shares. Percentage: Less than 1% (b) 1. Sole power to vote or direct vote: 47,468 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 47,468 4. Shared power to dispose or direct the disposition: 0 (c) The transactions in the Shares by Engine Jet during the past sixty (60) days are set forth in Schedule A and are incorporated herein by reference. C. Engine Management (a) Engine Management, as the investment manager of each of Engine Capital and Engine Jet, may be deemed to beneficially own the Shares owned directly by Engine Capital and Engine Jet.As of the date hereof, Engine Management may be deemed to beneficially own 367,787 Shares. 13 CUSIP NO. 847235108 Percentage: 3.7% (b) 1. Sole power to vote or direct vote: 367,787 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 367,787 4. Shared power to dispose or direct the disposition: 0 (c) Engine Management has not entered into any transactions in the Shares during the past (60) sixty days. D.Engine Investments (a) Engine Investments, as the general partner of each of Engine Capital and Engine Jet, may be deemed to beneficially own the Shares owned directly by Engine Capital and Engine Jet.As of the date hereof, Engine Investments may be deemed to beneficially own 367,787 Shares. Percentage: Approximately 3.7% (b) 1. Sole power to vote or direct vote: 367,787 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 367,787 4. Shared power to dispose or direct the disposition: 0 (c) Engine Investments has not entered into any transactions in the Shares during the past (60) sixty days. E. Arnaud Ajdler (a) Mr. Ajdler, as the managing member of Engine Management and Engine Investments, may be deemed to beneficially own the 367,787 Shares owned beneficially by Engine Management and Engine Investments. Percentage: Approximately 3.7% (b) 1. Sole power to vote or direct vote: 367,787 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 367,787 4. Shared power to dispose or direct the disposition: 0 14 CUSIP NO. 847235108 (c) Mr. Ajdler has not entered into any transactions in the Shares during the past sixty (60) days. F. Norwood Partners (a) As of the close of business on March 9, 2016, Norwood Partners directly owned 311,589 Shares. Percentage: 3.1% (b) 1. Sole power to vote or direct vote: 0 2. Shared power to vote or direct vote: 311,589 3. Sole power to dispose or direct the disposition: 0 4. Shared power to dispose or direct the disposition: 311,589 (c) The transactions in the Shares by Norwood Partners during the pastfour (4) years are set forth in Schedule A and are incorporated herein by reference. G.Norwood Investments (a) Norwood Investments, as the general partner of Norwood Partners, may be deemed to beneficially own the Shares owned directly by Norwood Partners.As of the date hereof, Norwood Investments may be deemed to beneficially own 311,589 Shares. Percentage: Approximately 3.1% (b) 1. Sole power to vote or direct vote: 0 2. Shared power to vote or direct vote: 311,589 3. Sole power to dispose or direct the disposition: 0 4. Shared power to dispose or direct the disposition: 311,589 (c) Norwood Investments has not entered into any transactions in the Shares during the past four (4) years. H.Norwood GP (a) Norwood GP, as the general partner of Norwood Investments, may be deemed to beneficially own the Shares owned beneficially by Norwood Investments.As of the date hereof, Norwood Investments may be deemed to beneficially own 311,589 Shares. Percentage: Approximately 3.1% (b) 1. Sole power to vote or direct vote: 0 2. Shared power to vote or direct vote: 311,589 3. Sole power to dispose or direct the disposition: 0 4. Shared power to dispose or direct the disposition: 311,589 (c) Norwood GP has not entered into any transactions in the Shares during the past four (4) years. I. Charles H. Hoeveler (a) As of the close of business on March 9, 2016, Mr. Hoeveler directly owned 7,524 Shares. As the managing partner of Norwood Investments and the managing member of Norwood GP, Mr. Hoeveler may be deemed to beneficially own the 311,589 Shares owned beneficially by Norwood Investments and Norwood GP. Percentage: Approximately 3.2% (b) 1. Sole power to vote or direct vote: 7,524 2. Shared power to vote or direct vote: 311,589 3. Sole power to dispose or direct the disposition: 7,524 4. Shared power to dispose or direct the disposition: 311,589 15 CUSIP NO. 847235108 (c) Mr. Hoeveler has not entered into any transactions in the Shares during the past sixty (60) days. Each Reporting Person, as a member of a “group” with the other Reporting Persons for the purposes of Section 13(d)(3) of the Securities Exchange Act of 1934, as amended, may be deemed the beneficial owner of the Shares directly owned by the other Reporting Persons.Each Reporting Person disclaims beneficial ownership of such Shares except to the extent of his or its pecuniary interest therein. (d) No person other than the Reporting Persons is known to have the right to receive, or the power to direct the receipt of dividends from, or proceeds from the sale of, the Shares. (e) Not applicable. Item 6. Contracts, Arrangements, Understandings or Relationships With Respect to Securities of the Issuer. On March 10, 2016, the Reporting Persons entered into a Joint Filing Agreement in which the Reporting Persons agreed to the joint filing on behalf of each of them of statements on Schedule 13D with respect to securities of the Issuer, to the extent required by applicable law.A copy of the Joint Filing Agreement is attached as Exhibit 99.1 hereto and is incorporated herein by reference. Also on March 10, 2016, the Engine Parties and Norwood Parties (each as described therein) entered into a Group Agreement in which, among other things, (a) the Reporting Persons agreed to the joint filing on behalf of each of them of statements on Schedule 13D with respect to the securities of the Issuer and (b) the Reporting Persons agreed to undertake a plan of action at the Issuer aimed at enhancing shareholder value.The Group Agreement is attached hereto as Exhibit 99.2 and is incorporated herein by reference. Other than as described herein, there are no contracts, arrangements, understandings or relationships among the Reporting Persons, or between the Reporting Persons and any other person, with respect to the securities of the Issuer. Item 7. Material to be Filed as Exhibits. Joint Filing Agreement by and among Engine Capital, L.P., Engine Jet Capital,L.P., Engine Investments, LLC, Engine Capital Management, LLC, Arnaud Ajdler, Norwood Capital Partners, LP, Norwood Investment Partners, LP, Norwood Investment Partners GP, LLC, and Charles H. Hoeveler, dated March 10, 2016. Group Agreement by and among Engine Capital, L.P., Engine Jet Capital, L.P., Engine Investments, LLC, Engine Capital Management, LLC, Norwood Capital Partners, LP, and Norwood Investment Partners, LP, dated March 10, 2016. 16 CUSIP NO. 847235108 SIGNATURES After reasonable inquiry and to the best of his knowledge and belief, each of the undersigned certifies that the information set forth in this statement is true, complete and correct. March 10, 2016 Engine Capital, L.P. By: Engine Investments, LLC, General Partner By: /s/ Arnaud Ajdler Name: Arnaud Ajdler Title: Managing Member Engine Jet Capital, L.P. By: Engine Investments, LLC, General Partner By: /s/ Arnaud Ajdler Name: Arnaud Ajdler Title: Managing Member Engine Capital Management, LLC By: /s/ Arnaud Ajdler Name: Arnaud Ajdler Title: Managing Member Engine Investments, LLC By: /s/ Arnaud Ajdler Name: Arnaud Ajdler Title: Managing Member /s/ Arnaud Ajdler ARNAUD AJDLER 17 CUSIP NO. 847235108 Norwood Capital Partners, LP By: Norwood Investment Partners, LP its General Partner By: /s/ Charles H. Hoeveler Name: Charles H. Hoeveler Title: Managing Partner Norwood Investment Partners, LP By: Norwood Investment Partners GP, LLC its General Partner By: /s/ Charles H. Hoeveler Name: Charles H. Hoeveler Title: Managing Member Norwood Investment Partners GP, LLC By: /s/ Charles H. Hoeveler Name: Charles H. Hoeveler Title: Managing Member /s/ Charles H. Hoeveler CHARLES H. HOEVELER 18 CUSIP NO. 847235108 SCHEDULE A Transactions in the Shares During the Past Sixty (60) Days Shares of Common Stock Purchased/(Sold) Price Per Share($) Date of Purchase/Sale ENGINE CAPITAL, L.P. 10/08/14 02/03/15 02/04/15 02/04/15 02/05/15 02/06/15 02/12/15 02/17/15 03/03/15 07/08/15 07/08/15 07/08/15 02/04/16 02/05/16 02/08/16 02/08/16 02/09/16 02/09/16 02/10/16 02/12/16 02/16/16 02/16/16 02/17/16 02/17/16 02/18/16 02/18/16 02/19/16 02/22/16 02/22/16 02/23/16 02/24/16 02/26/16 87 03/01/16 ENGINE JET CAPITAL, L.P. 90 10/08/14 02/03/15 02/04/15 02/04/15 88 02/05/15 CUSIP NO. 847235108 02/06/15 02/12/15 02/17/15 03/03/15 07/08/15 07/08/15 07/08/15 02/08/16 02/09/16 02/09/16 02/10/16 02/12/16 02/16/16 02/16/16 02/17/16 02/17/16 52 02/18/16 02/18/16 02/19/16 02/22/16 02/22/16 02/23/16 02/24/16 02/26/16 13 03/01/16 Transactions in the Shares During the Past Four (4) Years Shares of Common Stock Purchased/(Sold) Price Per Share($) Date of Purchase/Sale NORWOOD INVESTMENT PARTNERS, LP. 3/9/2012 3/23/2012 4/3/2012 4/5/2012 CUSIP NO. 847235108 4/9/2012 4/10/2012 4/11/2012 4/12/2012 4/13/2012 4/16/2012 4/17/2012 4/18/2012 4/19/2012 4/20/2012 4/25/2012 1 4/27/2012 5/1/2012 5/2/2012 5/3/2012 5/4/2012 5/10/2012 5/11/2012 5/18/2012 5/22/2012 5/30/2012 5/31/2012 6/8/2012 45 8/14/2012 8/15/2012 8/21/2012 9/11/2012 11/5/2012 11/6/2012 11/7/2012 11/8/2012 11/9/2012 11/13/2012 11/14/2012 11/15/2012 11/20/2012 11/21/2012 12/20/2012 12/26/2012 12/27/2012 1/2/2013 1/3/2013 1/17/2013 CUSIP NO. 847235108 2/1/2013 66 2/8/2013 2/20/2013 3/1/2013 3/7/2013 3/8/2013 3/11/2013 3/22/2013 3/25/2013 4/22/2013 4/23/2013 5/22/2013 5/24/2013 6/4/2013 6/14/2013 6/17/2013 6/18/2013 6/19/2013 7/3/2013 10/3/2013 10/17/2013 10/29/2013 11/7/2013 11/8/2013 1/3/2014 2/6/2014 2/7/2014 3/31/2014 4/1/2014 4/2/2014 4/9/2014 4/10/2014 4/11/2014 4/14/2014 4/15/2014 4/21/2014 5/1/2014 5/2/2014 5/6/2014 5/7/2014 5/16/2014 5/19/2014 5/20/2014 CUSIP NO. 847235108 5/21/2014 5/22/2014 59 5/23/2014 6/12/2014 6/16/2014 7/10/2014 7/11/2014 7/22/2014 7/23/2014 7/29/2014 7/30/2014 7/31/2014 8/5/2014 8/5/2014 8/20/2014 8/29/2014 9/2/2014 9/3/2014 9/4/2014 9/5/2014 9/8/2014 9/9/2014 9/11/2014 9/12/2014 9/15/2014 9/24/2014 9/25/2014 9/26/2014 10/6/2014 10/9/2014 10/16/2014 10/17/2014 10/23/2014 10/24/2014 10/27/2014 10/30/2014 10/31/2014 11/5/2014 11/14/2014 11/17/2014 11/18/2014 11/19/2014 12/29/2014 CUSIP NO. 847235108 12/30/2014 12/31/2014 1/2/2015 1/5/2015 1/6/2015 1/7/2015 1/8/2015 1/9/2015 1/12/2015 1/13/2015 1/20/2015 1/21/2015 1/22/2015 2/5/2015 2/9/2015 2/9/2015 2/10/2015 2/11/2015 2/18/2015 2/19/2015 2/20/2015 2/23/2015 2/25/2015 2/26/2015 3/6/2015 3/9/2015 6 3/12/2015 3/13/2015 5/5/2015 5/6/2015 5/6/2015 7/13/2015 7/20/2015 7/21/2015 68 7/22/2015 7/22/2015 7/23/2015 8/3/2015 8/4/2015 8/7/2015 8/10/2015 8/12/2015 8/13/2015 CUSIP NO. 847235108 8/14/2015 8/17/2015 8/27/2015 8/28/2015 9/1/2015 9/16/2015 10/21/2015 10/22/2015 10/23/2015 10/27/2015 10/30/2015 11/2/2015 11/12/2015 11/13/2015 11/16/2015 11/27/2015 11/30/2015 12/1/2015 12/2/2015 12/3/2015 12/4/2015 12/7/2015 12/8/2015 12/10/2015 12/11/2015 12/14/2015 12/15/2015 12/16/2015 12/17/2015 1/6/2016 1/7/2016 1/8/2016 1/11/2016 1/12/2016 1/13/2016 1/14/2016 1/15/2016 1/19/2016 1/20/2016 1/21/2016 2/11/2016
